ORDER
On recommendation of the Judiciary Commission of Louisiana,
IT IS ORDERED, ADJUDGED AND DECREED that Judge Sharon K. Hunter, Judge of the Criminal District Court for the Parish of Orleans, State of Louisiana, be and she hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const. Art. V, § 25(C).
This order shall become effective at 10:00 a.m. on Friday, June 14, 2002. Any application for rehearing from this order shall be filed no later than 10:00 a.m. Monday, June 17, 2002.
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana